Citation Nr: 1827567	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, including as due to Agent Orange exposure.

2.  Entitlement to service connection for non-alcoholic cirrhosis of the liver, including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from December 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran died in August 2015 while his appeal was pending.  The Appellant is the Veteran's surviving spouse.  In March 2016, the RO accepted her as a proper substitute.  

In September 2017, the Board remanded this case for a hearing.  In March 2018, the Appellant testified before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran did not have in-country service in the Republic of Vietnam or otherwise demonstrate actual exposure to an herbicide agent during active service.

2.  Diabetes mellitus and non-alcoholic cirrhosis of the liver did not manifest in service or to a compensable degree within one year of separation from active service, and is otherwise unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for non-alcoholic cirrhosis of the liver, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1113 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2017).  Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), such as diabetes mellitus and cirrhosis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309 (2017).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2017).  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to certain herbicide agents, to include the commonly referred herbicide agent, Agent Orange, absent affirmative evidence to establish that the Veteran was not exposed.  See 38 U.S.C. § 1116 (f) (2012); 38 C.F.R. §§ 3.307 (a)(6)(iii) (2017).  For purposes of applying the presumption of exposure to herbicide agent under 38 C.F.R. § 3.307 (a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009).

It has been VA's interpretation of § 3.307(a)(6)(iii) that service aboard a ship that anchored temporarily in an open deep water harbor or port is not by itself sufficient to establish in-country service for the herbicide exposure presumption.  The VA Adjudications Procedures Manual, the M21-1 (Live Manual), indicates that in cases where a Veteran claims exposure to herbicides during service aboard a ship in offshore waters, "[s]ervice aboard a ship that anchored in an open deep-water harbor does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage."  VA Adjudication Manual, M21-1, IV.ii.2.C.10.k [M21-1] (Live Manual).

When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard:1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, a veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier. Id. 

For ships operating temporarily on Vietnam's inland waterways, all veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure under 38 C.F.R. §§ 3.307 and 3.309. 

The Veteran's DD Form 214 shows he served aboard the USS New Jersey.  In November 2015, the Defense Personnel Records Information Retrieval system indicated that history and deck logs do not document that the USS New Jersey docked or transited inland waterways of Vietnam.  

Nonetheless, the USS New Jersey is among the ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  See VA Ship List, https://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp.  The list shows that the USS New Jersey sent a 30 crew members ashore on November 28, 1968 for Thanksgiving dinner.  However, the Veteran has not asserted that he ever went ashore in Vietnam.  In a January 2011 VA Form 9, he essentially indicated that he was aboard the ship the entire time it was off the shore of Vietnam.  Further, in a May 2010 response to request for information, the service department found no conclusive proof of in-country service.  

There is no other evidence that indicates the Veteran went ashore the landmass of Vietnam.  Therefore, he cannot be presumed to have been exposed to herbicide agents, to include Agent Orange, during his active duty service.  38 U.S.C. § 1116 (f).  Thus, service connection on the basis of the presumptions afforded herbicide agent-exposed Veterans is not warranted.  38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6).  Notwithstanding the foregoing, even when presumptive service connection is not appropriate, a Veteran is not precluded from establishing service connection with proof of actual direct causation, or actual exposure to herbicide agents.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Upon review of the evidence, the Board find direct exposure to Agent Orange, or other herbicide agents, is not established.  

Service treatment records and military personnel records are silent for exposure to herbicide agents.  In a September 2010 VA 21-4138, the Veteran reported exposure to herbicide agents from aircraft that flew over his ship.  He reported he could feel mist coming from the planes.  He also reported that he felt the mist through the ship's ventilation while working in the fireroom.  

In a memorandum for the record, the Joint Services Records Research Center (JSSRC) documented research efforts relating to the naval ships and use of tactical herbicide agents, such as Agent Orange.  JSSRC concluded that there was no evidence that naval ships off the coast of Vietnam used, stored, tested, or transported herbicide agents.  The memorandum also noted that there was no verification that exposure occurred when aircraft flew over the ships.  

The Veteran is competent to report that he felt a mist from planes flying above his ship and through the ventilation system of the USS New Jersey but he is not competent to identify Agent Orange or other herbicide agents, in mist form or otherwise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There is no other competent evidence to corroborate exposure to herbicide agents while serving aboard the USS New Jersey.  As noted above, the JSRRC memorandum noted that there was no evidence that naval ships off the coast of Vietnam used, stored, tested or transported herbicide.  Furthermore, there was no evidence that herbicide exposure occurred when aircraft carrying Agent Orange flew over those ships.  In sum, the preponderance of the competent and probative evidence does not support direct exposure to Agent Orange or other herbicide agents in service.  

Excluding the possibility of in-service exposure to herbicide agents, the Board now turns to whether the evidence shows that the diabetes mellitus and non-alcoholic cirrhosis of the liver had onset during service or within one year of service, or is otherwise related to the Veteran's military service.  38 C.F.R. § 3.303 (d). 

Service treatment records are silent for diagnoses or treatment of diabetes mellitus and a liver condition.  In the Veteran's separation examination of April 1969, no pertinent abnormalities were noted.  

Post-service VA treatment records show diabetes was initially diagnosed in March 2005.  In the intervening years between service and initial diagnosis, the Veteran denied a historical diagnosis of diabetes.  See November 1998 VA treatment records.  The Veteran was treated for cirrhosis many years after service.  In an October 2007 private treatment record, the Appellant reported that the Veteran's liver enzymes had been elevated for the past 20 years.  Medical records confirm elevated levels from 1992 and a diagnosis of cirrhosis by liver biopsy in August 2007.  In March 2008 private treatment records, it was noted that the etiology of the cirrhosis was unknown.

In January 2012 VA 21-4138, the Veteran asserted that his cirrhosis of the liver was caused by exposure to cleaning solvents and chemicals in service.  In his March 2011 notice of disagreement, he noted particular exposure to triclorethethlene and Gamlin.  In the March 2018 Board hearing, the Appellant testified that to her knowledge, the Veteran did not have diabetes mellitus or liver disease during service or within one year of discharge.  She also testified that a liver specialist related the Veteran's condition to Agent Orange exposure.  

The record does not contain competent and probative evidence showing either condition had onset during service or within one year of discharge, or was otherwise related to the Veteran's military service to include use of cleaning solvents.  Although the Veteran believed his liver disease was related to exposure to cleaning solvents and chemicals, he was not shown to have the requisite medical knowledge to competently opine on the etiology of either disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  As to the Appellant's testimony that a private clinician related the Veteran's liver condition to Agent Orange exposure, this is neither competent nor probative evidence as in-service exposure to herbicide agents is not shown.  Accordingly, any such opinion would be based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).   

In the absence of any competent and probative evidence establishing that the Veteran's diabetes mellitus and is etiologically related to service, service connection is not warranted.  38 C.F.R. § 3.303 (2017).  See 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2017); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for diabetes mellitus type II is denied. 

Service connection for non-alcoholic cirrhosis of the liver is denied. 




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


